                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                       CIVIL ACTION NO. 5:19-CV-00171-KDB-DCK
 ERIC MAURICE GALLMAN,

                   Plaintiff,

     v.                                                           ORDER

 WILLIAM P. BARR,

                   Defendant.


          THIS MATTER is before the Court on a Motion to Dismiss, or in the Alternative, For

More Definite Statement, (Doc. No. 9), filed on behalf of Defendant William P. Barr, Attorney

General of the United States (“Federal Defendant”), by and through James M. Sullivan. With due

regard for the applicable standards of review of motions to dismiss, the Court finds that it does not

have subject matter jurisdiction to hear plaintiff’s claims against Federal Defendant and that

plaintiff’s Complaint fails to state a claim upon which relief can be granted. Accordingly, as more

fully discussed below, the Court will grant Federal Defendant’s motion to dismiss. (Doc. No. 9).

              I.      RELEVANT BACKGROUND & PROCEDURAL HISTORY

          In May 2016, plaintiff Eric Maurice Gallman pled guilty to conspiracy to commit mail and

wire fraud, mail fraud, and conspiracy to commit money laundering in the United States District

Court for the District of Maryland. United States v. Gallman, Case No. 8:14-cr-292-PWG (Doc.

No. 140). The court sentenced Gallman to 48 months of imprisonment with three years of

supervised release and ordered him and his co-defendant to pay restitution in the amount of

$16,512.492. Id. Defendant did not appeal his case to the Fourth Circuit.



                                                 1

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 1 of 10
        On December 12, 2019, Gallman filed a complaint pro se against Federal Defendant in this

Court. While it is not entirely clear all the legal claims Gallman is attempting to make in his

Complaint, he does assert that the District Court of Maryland did not have subject matter

jurisdiction over the suit that led to his conviction because it related to a trust. He claims that suits

of this nature can only be adjudicated by a court of equity and he seeks to collaterally attack his

conviction pursuant to Federal Rule of Civil Procedure 60(b)(4).

        Federal Defendant did not have any role in prosecuting Gallman. (Doc. No. 9, at 10).

Nonetheless, Gallman decided to sue Federal Defendant because he claims that “when the

government is interested in the subject matter of [an equity] suit…it is essential that the Attorney

General, who is the proper public officer of the government, should be made a party, either as

plaintiff or defendant, to protect and assert the interest of the public.” Id. at 7. He asserts that “a

party with any sort of equitable, as opposed to legal, claim…may only seek relief by appealing to

the Attorney General.” Id. at 8 (internal citation omitted). Gallman also alleges that Federal

Defendant “did not submit [his] case to the proper court, therefore, causing injury to me and the

trust assets of which I was trustee.” (Doc. No. 12, at 9). However, Gallman claims he is not suing

Federal Defendant in his professional capacity as the Attorney General. Instead, Gallman states he

is suing Federal Defendant in his “individual capacity for injunctive relief” because Federal

Defendant “is continuing to try and enforce an unconstitutional act through a court which has no

jurisdiction over trust assets or trustee.” (Doc. No. 14-2, at 8-9). Gallman argues that Federal

Defendant does not have immunity from this suit because civil servants lose their immunity when

they act “contrary to any federal law or…the Constitution.” Id. at 8.




                                                   2

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 2 of 10
                                  II.     LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(b)(1), a party may seek dismissal based on the

court’s “lack of subject matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). The United States Courts are

courts of specifically limited jurisdiction and may exercise only that jurisdiction which Congress

has prescribed. Chris v. Tenet, 221 F.3d 648, 655 (4th Cir. 2000) (citing Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)). Therefore, whether the Court has jurisdiction over

the subject matter of a case must be considered before addressing its merits. Jones v. Am. Postal

Workers Union, 192 F.3d 417, 422 (4th Cir. 1999). The plaintiff bears the burden of proving that

subject matter jurisdiction exists. Richmond, Fredericksburg & Potomac R.R. Co. v. United States,

945 F.2d 765, 768 (4th Cir. 1991).

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for “failure to state a

claim upon which relief can be granted” tests whether the complaint is legally and factually

sufficient. See Fed. R. Civ. P. 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic

Corp., 550 U.S. at 570; Coleman v. Maryland Court of Appeals, 626 F.3d 187, 190 (4th Cir. 2010),

aff'd sub nom. Coleman v. Court of Appeals of Maryland, 566 U.S. 30 (2012). In evaluating

whether a claim is stated, “[the] court accepts all well-pled facts as true and construes these facts

in the light most favorable to the plaintiff,” but does not consider “legal conclusions, elements of

a cause of action, . . . bare assertions devoid of further factual enhancement[,] . . . unwarranted

inferences,   unreasonable     conclusions,    or       arguments.”   Nemet   Chevrolet,    Ltd.    v.

Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009). Construing the facts in this manner,

a complaint must only contain “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Id. (internal quotations omitted). Thus, a motion to dismiss under

Rule 12(b)(6) determines only whether a claim is stated; “it does not resolve contests surrounding



                                                    3

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 3 of 10
the facts, the merits of a claim, or the applicability of defenses.” Republican Party of North

Carolina v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).

       As a pro se litigant, Gallman’s pleadings are accorded liberal construction and held to a

less stringent standard than formal pleadings drafted by attorneys. See Erickson v. Pardus, 551

U.S. 89, 94 (2007) (per curiam). The mandated liberal construction afforded to pro se pleadings

means that if the Court can reasonably read the pleadings to state a valid claim on which Gallman

could prevail, it should do so, but a district court may not rewrite a petition to include claims that

were never presented, or construct Gallman’s legal arguments for him, or “conjure up questions

never squarely presented” to the Court. Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).

                                       III.   DISCUSSION

       Federal Defendant moves for dismissal on several grounds, including lack of personal

jurisdiction due to insufficient service of process, lack of subject matter jurisdiction, that

Gallman’s claims are barred by the statute of limitations, and failure to state a claim upon which

relief may be granted. In the alternative, Federal Defendant moves for a more definite statement

pursuant to Rule 12(e) of the Federal Rules of Civil Procedure. (Doc. No. 9, at 1). The Court will

only address Federal Defendant’s arguments in favor of dismissal pursuant to Rule 12(b)(1) for

lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim upon which relief

may be granted.

       Gallman’s Complaint is 61 pages long, contains 221 numbered paragraphs, and includes

another 100 pages of attached exhibits. (Doc. No. 1). Gallman devotes much of his Complaint to

discussing his interpretation of American history, which he believes invalidates both the laws used

to convict him and the District Court of Maryland’s subject matter jurisdiction over the suit that



                                                  4

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 4 of 10
led to his conviction.1 Although he denies being one, Gallman’s Complaint resembles filings

espoused by individuals who are commonly called “sovereign citizens.” Adherents to the

“sovereign citizen” theory “believe that the state and federal governments lack constitutional

legitimacy and therefore have no authority to regulate their behavior.” United States v. Ulloa, 511

Fed. App’x 105, 106 n.1 (2d Cir. 2013); see also Presley v. Prodan, No. 3:12-3511-CMC-JDA,

2013 WL 1342465, at *2 (Mar. 11, 2013) (collecting cases describing the “sovereign citizen”

movement and its common features), report and recomm’d adopted by 2013 WL 1342539 (D.S.C.

Apr. 2, 2013).

       To construe Gallman’s Complaint “so as to do justice” pursuant to Federal Rule of Civil

Procedure 8(e), the Court will interpret the Complaint in light of the other documents that Gallman

also submitted to the Court,2 which clarify his allegations to some extent. While the precise nature

of his legal claims is not entirely clear from the allegations in the Complaint, it appears that


       1   Gallman believes that Abraham Lincoln bankrupted the United States in 1861, leading to
creation of “THE UNITED STATES OF AMERICA CORPORATION.” (Doc. No. 1, ¶ 19)
(emphasis in original). Gallman’s beliefs about the illegitimacy of the United States government
have led him to the following conclusions:
     The American people have been under martial law since 1861. Id.
     The United States is privately owned by foreign investors. Id. at ¶ 22. Additionally, “ALL
         public offices are under UN jurisdiction and people holding those offices are not American
         citizens.” Id. at ¶ 83.
     The U.S. Code is “only corporate bylaws for government employees of the District of
         Columbia given to them by its Board of Directors (Congress) just like in any other
         corporation.” Id. at ¶ 25. Furthermore, the “U.S. Code is not law of Congress because
         Congress has not passed any laws since 1861.” Id. at ¶ 28.
     When Gallman’s mother signed his birth certificate, she inadvertently created “an entity, a dead
         vessel, corporation” that is known by the “all capital name” ERIC MAURICE GALLMAN.
         The creation of the “corporation” version of Gallman gave “equitable title of ERIC MAURICE
         GALMAN to the STATE and enslave[d] Eric-Maurice; Gallman.” Id. at ¶ 59. Gallman’s
         inclusion of a hyphen and semicolon in the spelling of his name appears to be intentional; he
         uses this combination of characters in each of the documents he submitted to the Court.
This is far from an exhaustive summary of Gallman’s understanding of American history and the nature
of the United States’ judicial system as exhibited in his Complaint.
         2
           Gallman has not submitted an Amended Complaint to the Court but has submitted two
responses to Federal Defendant’s motion to dismiss. (Doc. Nos. 12, 14).
                                                  5

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 5 of 10
Gallman is attempting to collaterally attack his conviction in case number 8:14-cr-292-PWG. He

asks the Court “agree with [him] that UNITED STATES DISTRICT BUSINESS COURT OF

MARYLAND lacked subject matter jurisdiction over LEA Group Holdings Express trust and

personal jurisdiction over Trustee.” (Doc. No. 1, at ¶ 221) (emphasis in original). He believes that

the judgement rendered by what he calls the “admiralty court” in the District Court of Maryland 3

is “void ab initio” because of its lack of subject matter jurisdiction over the trust. (Doc. No. 12, at

6). And he states that pursuant to Federal Rule of Civil Procedure 60(b)(4), he should be relieved

from the void judgment because it can be “attacked collaterally whenever and wherever it is

interposed.” (Doc. No. 14-2, at 4).

       The Court need not inquire further into the merits of Gallman’s attempt to collaterally

attack his conviction in case number 8:14-cr-292-PWG because this Court lacks the subject matter

jurisdiction to consider Gallman’s Complaint. Gallman repeatedly asserts that the Court has

subject matter jurisdiction over his claims because they relate to a trust and his status as a trustee.

But Gallman’s Complaint cannot simply state that “[e]quity is an inherent and original jurisdiction

of the federal court” and that “[he is] bringing a claim to the equity court because that is where it

is properly cognizable” to establish this Court’s subject matter jurisdiction. (Doc. No. 14-2, at 3).

Federal courts, like this Court, are “courts of limited jurisdiction and thus do not have authority to

resolve a dispute unless that authority has specifically been given to them.” Peabody Holding Co.,

LLC. v. United Mine Workers of America, Intern. Union, Unincorporated Ass’n, 815 F.3d 154,

159 (4th Cir. 2016). Gallman’s attempt to establish this Court’s subject matter jurisdiction over his

case through equity is not sufficient to demonstrate that this Court has the authority to adjudicate



       3
         The District Court of Maryland gave the judgment in case number 8:14-cr-292-PWG. It is
unclear why Gallman insists that he was convicted in an admiralty court—the District Court of
Maryland is a federal district court.
                                                  6

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 6 of 10
his claims. See Tornello Fontaine Pierce El Bey v. Cooper, No. 3:15-cv-00539-FDW-DSC, 2017

WL 3669538, at *8 (W.D.N.C. Aug. 24, 2007) (holding that invoking “equity” jurisdiction without

reference to any actual law, state or federal, is not enough to create subject matter jurisdiction).

This Court has no jurisdiction to review the Judgment of the United States District Court for the

District of Maryland. Only the Fourth Circuit Court of Appeals has jurisdiction to exercise

appellate review over that Judgment, and Gallman chose not to appeal his Judgment.

        Furthermore, Federal Defendant rightly argues that this Court lacks subject matter

jurisdiction over this suit to the extent Gallman seeks monetary damages against Federal Defendant

for his role, if any, in Gallman’s conviction. Despite Gallman’s claims to the contrary, he is suing

Federal Defendant in his official capacity as an officer of the United States. As explained earlier,

Gallman repeatedly states that he is suing Federal Defendant in his individual rather than his

official capacity because Federal Defendant is “not acting on behalf of the state” when he

“attempt[s] to enforce an unconstitutional law.” (Doc. No. 14-2, at 8). Gallman claims that Federal

Defendant “is still trying, after 4 years, to seize trust assets and take title to trust assets through the

admiralty court of the District of Maryland by stating [Gallman] has personal interest in the trust

assets,” even though Gallman vehemently believes that he “did not have personal ownership

interest in the trust assets.” Id. at 9. Thus, from Gallman’s perspective, Federal Defendant is

“continuing to try and enforce an unconstitutional act through a court which has no jurisdiction

over trust assets or [him as a trustee].” Id.

        Nonetheless, this Court finds that Gallman is suing Federal Defendant in his role as

Attorney General of the United States for two reasons. First, Gallman is suing Federal Defendant

solely because he holds the office of Attorney General. Gallman explains that he chose to sue

Federal Defendant based on his understanding that “[a] party with any sort of equitable, as opposed



                                                    7

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 7 of 10
to legal claim, may only seek relief by appealing to the Attorney General.” Id. at 8 (internal citation

omitted). Gallman is calling upon what he believes is the Attorney General’s “authority to grant

relief” for claims like the ones he presents in his Complaint. Id. (internal citation omitted). In short,

Gallman himself has essentially argued that he is suing Federal Defendant so that Federal

Defendant can act in his official capacity to resolve Gallman’s conviction in case number 8:14-cr-

292-PWG.4

        Gallman’s method for service of process is this Court’s second basis for concluding that

he is suing Federal Defendant in his capacity as an officer of the United States. As Federal

Defendant emphasizes, Gallman points to Federal Rule of Civil Procedure 4(i) to validate his

service of process. (Doc. No. 15, at 4-5). 5 Rule 4(i) prescribes the rules for service of process upon

“the United States, and its Agencies, Officers or Employees,” a point that Gallman himself

acknowledges in his Response, Supplemental Response, and Declaration. (Doc. Nos. 12, at 17; 14,

at 17; 14-2, at 6). Despite claiming to sue Federal Defendant as an individual, Gallman has chosen

his method for service of process based on the rules for suing the United States. And his decision

to do so does not appear to be accidental—he states that his decision to send a copy of his

Complaint to the Attorney General himself (rather than through a third party) reflects Rule 4(i)’s



        4
          This Court is not commenting on Gallman’s beliefs surrounding the nature of Federal
Defendant’s role as the Attorney General of the United States. It is only necessary for this Court to
observe that Gallman has chosen to sue Federal Defendant to invoke his official capabilities as the
Attorney General, not as an individual citizen.
        5
          Federal Defendant argues that in addition to a lack of subject matter jurisdiction in this case,
the Court also does not have personal jurisdiction because Gallman has not effected proper service of
process. Pursuant to Rule 4(i)(1)(A)(ii), a party who is serving process on the United States must send
a copy of the complaint to the United States attorney for the district where the action is brought via
registered or certified mail. On January 15, 2019, Gallman used priority mail to serve R. Andrew
Murray, the United States Attorney for the Western District of North Carolina. (Doc. No. 7). Since
Gallman did not use certified or priority mail, and the record does not contain any documents to suggest
that he has tried to serve Murray properly, this Court does not have personal jurisdiction over Federal
Defendant.
                                                    8

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 8 of 10
rules for serving the United States. Id.6 In sum, both Gallman’s words in the documents he

submitted to the Court and his deliberate actions for service of process demonstrate that he is suing

Federal Defendant as an officer of the United States.

        As Federal Defendant correctly states, suits against officers of the United States in their

official capacity can only be maintained if the United States consents to be sued. Hawaii v. Gordon,

373 U.S. 57, 58 (1963). And the “terms of [the United States’] consent to be sued in any court

define that court’s jurisdiction to entertain the suit.” United States. v. Sherwood, 312 U.S. 584, 586

(1941) (internal citation omitted). The United States has not consented to this suit, so sovereign

immunity has not been waived. (Doc. No. 15, at 5). Without consent from the United States to

maintain this case, this Court does not have subject matter jurisdiction to hear these claims and

thus must dismiss pursuant to Rule 12(b)(1).

        Aside from Gallman failing to establish how this Court has subject matter jurisdiction, the

Court turns to Federal Defendant’s argument to dismiss the Complaint based on Rule 12(b)(6).

Gallman’s Complaint contains rambling assertions, unsupported by allegations of fact, and as a

whole falls short of meeting its burden of pleading under Rule 8(a), which provides a basis for

dismissal under Rule 12(b)(6). Gallman’s failure to substantiate his claims with any concrete facts

makes it challenging for the Court and Federal Defendant to understand all of Gallman’s reasons

for bringing suit. His references throughout the Complaint to the Constitution, various provisions

of the United States Code, case citations to inapplicable case law, and other “maxims” are

unavailing in establishing a basis for Federal Defendant to know how to defend against the

purported causes of action. See North Carolina v. McGuirt, 114 Fed. App’x 555, 558 (4th Cir.

2004) (“When determining whether a district court abused its discretion in dismissing for failure


        6
         Rule 4(i)(1) states that to serve the United States, a party must follow its subsequent steps for
service of process.
                                                    9

      Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 9 of 10
to comply with Rule 8(a), courts have looked to various factors, including the length and

complexity of the complaint, whether the complaint was clear enough to enable the defendant to

know how to defend himself, and whether the plaintiff was represented by counsel.” (internal

citations omitted)). Accordingly, dismissal of the Complaint under Rule 12(b)(6) is also

appropriate.

                                           IV. ORDER

       IT IS THEREFORE ORDERED that Federal Defendant’s Motion to Dismiss, (Doc. No.

9), is GRANTED. Plaintiff’s Complaint, (Doc. No. 1), is DISMISSED and the clerk is directed

to close this matter in accordance with this Order.

       SO ORDERED.



                                       Signed: July 17, 2020




                                                 10

     Case 5:19-cv-00171-KDB-DCK Document 16 Filed 07/17/20 Page 10 of 10
